          Case 1:20-cr-00300-PAC Document 35
                                          34 Filed 12/11/20
                                                   12/10/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 10, 2020
BY ECF                                              12/11/2020
                                                    The proposed briefing schedule is adopted and the
The Honorable Paul A. Crotty                        January 7 conference is adjourned to Tuesday,
United States District Judge                        February 9, 2021 at 12 noon. Time will be excluded
Southern District of New York                       through February 9, 2021. SO ORDERED.
500 Pearl Street
New York, New York 10007

       Re:     United States v. David Leanos Perez, 20 Cr. 300 (PAC)

Dear Judge Crotty:

        The defendant has filed several pretrial motions. (Dkt. Nos. 27, 30). The Government’s
opposition is currently due on December 14, the defense reply is due on December 21, and a
conference before the Court is currently scheduled for January 7, 2021. The parties have had
discussions concerning a pretrial disposition that may obviate the need for continued motions
practice, but those discussions are not yet complete. As a result, the Government respectfully
requests, with the consent of defense counsel, that the briefing schedule be modified so that the
Government’s opposition date is adjourned to January 11, 2021, the defense reply date is adjourned
to January 18, 2021, and the January 7, 2021 conference be adjourned to a date convenient for the
Court in February 2021. The parties will inform the Court in the event a pretrial disposition is
reached in advance of the next conference date. The Government further moves, in an abundance
of caution and with the consent of defense counsel, for the exclusion of time under the Speedy
Trial Act through the next scheduled conference. That exclusion will serve the interests of justice
as it will allow the parties time to discuss a possible resolution. See 18 U.S.C. § 3161(h)(7)(A).


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                              By:    /s/ Daniel G. Nessim
                                                     Daniel G. Nessim
                                                     Assistant United States Attorney
                                                     (212) 637-2486
